DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 4) in the reply filed on 11/01/2021 is acknowledged.
Claims 8-9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 14 ll. 3-4, “an annular plate” should be changed to “[[an]]the annular plate”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“one deswirling element” in claim 18 does not invoke 112(f) because this is not modified by functional language, this limitation is interpreted broadly to be any element that can deswirl a flow.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the annular plate” which lacks a prior antecedent.
Claim 12 recites “the brush seal” which lacks a prior antecedent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glynn (6540477).
Regarding claim 1
Glynn discloses a tangential on-board injector (TOBI) (inducer 46 in Fig 1) of a gas turbine engine, comprising: 
a body (body of inducer 46) defining an annular passageway (passageway annotated in Fig 2) configured to receive cooling air (14), the TOBI defining a plurality of discharge nozzles (plurality of holes 48, Col 6 ll. 12-14, construed as plurality of discharged nozzles); 
a rotating component (30) configured to be mounted for rotation relative to the body about an axis of rotation (10); 

flow passages (flow passages in between adjacent inducer vanes 56, annotated in Fig 2) circumferentially distributed about the axis of rotation (flow passages circumferentially distributed around centerline axis) and in fluid communication with the nozzles (holes 48) and the seal (38), the flow passages located upstream of the seal (flow 14 reaches the inducer vanes 56 first then the seal 38 after, i.e. upstream) relative to a flow of the cooling air circulating toward the seal from the plurality of discharge nozzles (48), each of the flow passages extending along a respective passage axis (center axis in between two adjacent inducer vanes 56), the passage axis of at least one of the flow passages having a tangential component (circumferential component interpreted to be the tangential component of the passage axis of the flow passage annotated in Fig 2) at an outlet of the at least one of the flow passages (outlet of flow passages) that is different than a tangential component (the exit flow of the discharge nozzles exits through holes 48 in Fig 2, holes 48 are straight and not inclined circumferentially, thus holes 48 do not impart a circumferential swirl on the exit flow, as indicated by the straight down arrow annotated in Fig 2, thus the exit flow of the discharge nozzles 48 does not have a tangential component meaning the tangential component of nozzles 48 is zero, which is different from the circumferential/tangential component of the outlet flow of the flow passages in between inducer vanes 56 because the flow at the outlet of vanes 56 have a circumferential/tangential flow path) of an exit flow axis of at least one of the plurality of discharge nozzles.

    PNG
    media_image1.png
    644
    839
    media_image1.png
    Greyscale

Regarding claim 6
Glynn discloses the TOBI of claim 1.
Glynn further discloses wherein the tangential component of the passage axis at the outlet of the at least one of the flow passages is in a same direction as a direction of rotation of the rotating component (the inducer vanes are inclined for tangentially accelerating and introducing circumferential swirl to the air in the direction of rotation of the turbine disk, col 6 ll. 19-24, this indicates that the circumferential/tangential component of the flow at the outlet of the flow passages in between vanes 56 are in the same direction as the rotation of the turbine disk 30).
Regarding claim 10
Glynn discloses the TOBI of claim 1.
.

    PNG
    media_image2.png
    642
    1012
    media_image2.png
    Greyscale

Claim(s) 1, 5, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Manning (9810079).
Regarding claim 1
Manning discloses a tangential on-board injector (TOBI) (accelerator 80 in Fig 3) of a gas turbine engine, comprising: 
a body (body of accelerator 80) defining an annular passageway (76) configured to receive cooling air (69), the TOBI defining a plurality of discharge nozzles (flow paths 82 are construed as the plurality of nozzles in Fig 4); 
a rotating component (rotor disk 52) configured to be mounted for rotation relative to the body (body of accelerator 80) about an axis of rotation (centerline axis of engine); 

flow passages (86, 87, 88) circumferentially distributed about the axis of rotation (flow passages 86/87/88 are positioned circumferentially around the centerline axis of engine) and in fluid communication with the nozzles (82 in Fig 3) and the seal (55), the flow passages located upstream of the seal (flow passages 86, 87, 88 positioned upstream of seal 55 with respect to air flow 69) relative to a flow of the cooling air circulating toward the seal from the plurality of discharge nozzles (82), each of the flow passages extending along a respective passage axis (vertical/radial axis of each flow passage 86, 87, 88), the passage axis of at least one of the flow passages having a tangential component (the flow passages extending vertically/radially, thus does not turn the air flow circumferentially/tangentially, i.e. tangential component of the flow passages being zero) at an outlet of the at least one of the flow passages that is different than a tangential component (nozzles 82 imposing a circumferential/tangential swirl on the air flow in Fig 4, i.e. tangential component is not zero) of an exit flow axis of at least one of the plurality of discharge nozzles.
Regarding claim 5
	Manning discloses the TOBI of claim 1.
Manning further discloses wherein the tangential component of the passage axis at the outlet of the at least one of the flow passages is zero (the flow passages 86, 87, 88 in Fig 3 extending vertically/radially, thus does not turn the air flow circumferentially/tangentially, i.e. tangential component of the flow passages being zero).
Regarding claim 13

receiving a flow of the cooling air (69 Fig 3) from nozzles (plurality of nozzles 82 in Fig 4) of the TOBI, a direction of the flow from the TOBI having a tangential component (nozzles 82 imposing a circumferential/tangential swirl on the air flow in Fig 4) relative to a central axis of the gas turbine engine (centerline axis of engine); 
directing a portion of the flow from the nozzles toward a seal (seal 55 in Fig 2, at the end of seal disk 53, Col 4 ll. 48) located between a casing assembly (74 in Fig 2) and a rotor assembly (52); and 
changing a magnitude of a tangential component of the portion of the flow by circulating the portion of the flow through flow passages located between the seal and the nozzles (Fig 4 showing the flow turning circumferentially/tangentially as the flow moves along nozzles 82 from inlet 81 to outlet 84, then when the flow exits flow passages 86, 87, 88, the flow flows immediately upward in the radial direction, Fig 3, this radial flow does not have a circumferential/tangential component, meaning the tangential component of the flow changes from the nozzles to the flow passages).
Regarding claim 16
Manning discloses the method of claim 13.
Mann further discloses wherein changing the magnitude of the tangential component of the portion of the flow by circulating the portion of the flow through flow passages (Fig 4 showing when the flow exits nozzles 82 into flow passages 86, 87, 88, the flow still has a decreases from having a certain magnitude, when the flow is at nozzles 82/inlet of flow passages 86/87/88, to zero when the flow is inside flow passages 86/87/88, annotated in Figs 3-4) includes continuously decreasing the magnitude of the tangential component of the portion of the flow from inlets of the flow passages to outlets thereof.

    PNG
    media_image3.png
    955
    603
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    494
    597
    media_image4.png
    Greyscale


Claim(s) 1, 7, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuart (20180340423).
Regarding claim 1
Stuart discloses a tangential on-board injector (TOBI) (swirler assembly between wall 52 and shaft 34 Fig 3) of a gas turbine engine, comprising: 
a body (walls 138, 139, arm 205 in Fig 3) defining an annular passageway (207) configured to receive cooling air (241), the TOBI defining a plurality of discharge nozzles (stationary nozzle 235 includes a plurality of airfoils, Para 0065, flow paths in between adjacent airfoils are construed to be the nozzles); 
a rotating component (rotor 120) configured to be mounted for rotation relative to the body (walls 138, 139, arm 205 in Fig 3) about an axis of rotation (centerline 12); 
a seal (seal 250, Para 0072) extending between the body (wall 139) and the rotating component (rotor 120); and 
flow passages (airfoil 136, Para 0067 and Fig 3, a single airfoil 136 would divide the flow 243 into two flow passages in Fig 3) circumferentially distributed about the axis of rotation (two flow passages divided by airfoil 136 distributed around centerline axis 12) and in fluid communication with the nozzles (235) and the seal (250), the flow passages (136 positioned upstream of seal 250) located upstream of the seal relative to a flow of the cooling air circulating toward the seal from the plurality of discharge nozzles (235), each of the flow passages extending along a respective passage axis (axis of flow passages divided by airfoil 136), the passage axis of at least one of the flow passages having a tangential component (airfoil 136 induces a swirl of air circumferentially/tangentially that is counter-rotational to the rotation of the turbine rotor 120, Para 0067, i.e. tangential component of the flow passages being counter-rotational) at an outlet of the at least one of the flow passages that is different than a tangential component (nozzle 235 induces a swirl of air that is co-rotational to the rotation of the turbine 
Regarding claim 7
Stuart discloses the TOBI of claim 1.
Stuart further discloses wherein the tangential component of the passage axis at the outlet of the at least one of the flow passages is in an opposite direction as a direction of rotation of the rotating component (airfoil 136 induces a swirl of air circumferentially/tangentially that is counter-rotational to the rotation of the turbine rotor 120, Para 0067, i.e. tangential component of the flow passages being counter-rotational).
Regarding claim 18
	Stuart discloses a tangential on-board injector (TOBI) (swirler assembly between wall 52 and shaft 34 Fig 3) assembly of a gas turbine engine, comprising: 
a TOBI having a body body (walls 138, 139, arm 205 in Fig 3) defining an annular passageway (207) configured to receive cooling air (241), the TOBI defining a plurality of discharge nozzles (stationary nozzle 235 includes a plurality of airfoils, Para 0065, flow paths in between adjacent airfoils are construed to be the nozzles); 
a rotating component (rotor 120) configured to be mounted for rotation relative to the body (walls 138, 139, arm 205 in Fig 3) about an axis of rotation (centerline 12); 
a seal (seal 250, Para 0072) extending between the body (wall 139) and the rotating component (rotor 120); and 
at least one deswirling element (the first airfoil 136 is configured to de-swirl the air, Para 0067, airfoil 136 is construed as the deswirling elements) upstream of the seal (seal 250) relative .

Allowable Subject Matter
Claim(s) 2-4, 11, 14, 17, and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claims 2 and 14, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a tangential on-board injector comprising, among other features, 
a plurality of nozzles comprising a tangential component of the flow that is different from the tangential component of the flow through flow passages located between the seal and the nozzles,
the seal being a brush seal further including an annular plate located upstream, the flow passages being apertures extending through the annular plate along the passage axes.
In claim 19, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a tangential on-board injector comprising, among other features, 
at least one deswirling element upstream of the seal relative to a flow of the cooling air circulating toward the seal,

In claim 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a tangential on-board injector comprising, among other features, 
the flow passages located upstream of the seal relative to a flow of the cooling air circulating toward the seal from the plurality of discharge nozzles, 
a tangential component at an outlet of the at least one of the flow passages is different than a tangential component of an exit flow axis of at least one of the plurality of discharge nozzles, and
a flow deflector circumferentially extending around the axis upstream of the flow passages, the fin protruding from the rotating component.
Snyder (20160153291) teaches a seal (seals 100A, 100B) having fins protruding from the rotating turbine disk, but fails to teach that the fins are part of a deflector extending circumferentially upstream of the flow passages.

Claim(s) 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel (6468032) discloses a tangential on-board injector (TOBI) of a gas turbine engine (tangential on board injector 17, Col 4 ll. 37-38)
Clum (10233842) teaches a tangential injector having a plurality of nozzles 115 and flow passges (inbetween the vanes 320)
McCaffrey (9945248) teaches a tangential injector having a plurality of paths
Riahi (8277169) teaches a tangential injector for cooling the turbine rotor
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741